, ‘ Case 1:19-cv-03620-GPG Document1 Filed 12/20/19 USDC Colorado Page 1 of11
x . . : - 1 ‘

r

ae FILED)
" ‘ Batis Tair COUR
DISTRICT GF COLO

r
. RAD 0
IN THE UNITED STATES DISTRICT COURT 20I9DEC 20 PH f: 47

FOR THE DISTRICT OF COLORADO
JCF ris re r. - COLWELL

vascoam 7 OV-O3620 .-— wv_ornue

; Civil Action No.
4 , (To be supplied by the court) *

 

% Tc aS Aexan der | , Plaintiff

, Vz.

AdVOMage: OPCOALLG ss:

 

'
woe _ : » Defendant(s).

(List each named defendant on a 7 Separate line. If you carinot “4 t the names of.¢ all defendants in

the space provided, please write “see attached” in the space above and attach an additional

sheet of paper with the full list of ri ames. The names listéd in the above caption must be

identical to those contained in Section B. Do not include addresses here. )

,

 

, 7 _ EMPLOYMENT DISCRIMINATION COMPLAINT

&

.*

 

eT NOTICE

“Tt

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public’ access to electronic court files. Under this rule, papers filed with the court should not

- contain: an individual’s full social security number or full birth date; the fullname of a person
known to bea minor; or a complete financial account number: A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;

. and the last four digits of a financial account number.

 

 

 
Case 1:19-cv-03620-GPG Document 1 Filéd 12/20/19 USDC Colorado Page 2 of 11

r& f i fy Cte
A. PLAINTIFF INFORMATION’: ‘ 4 po.
You must notify the court of any changes to your “address wheré casé-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the

court may result in dismissal of your case.

Tasman Atexdinder 41515 £ Airvongs Pre, At 3-23, Denver, CO 80231
(Name and complete mailing address)

(Telephone number and e-mail address)

 

 
   

B. DEFENDAN T(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT (S) INFORMATION.”

Defendant 1: Advay nae. PCO UL _ 2003 McCoy RA ,Or lando, FL 32 84
(Name and complete mailing address)

(Telephone number and e-mail ad ress if known)
ao

 
   

 

 

Defendant 2: . _ :
(Name’‘and complete mailing address)
(Telephone number and e-mail address if known)
a - . ‘ & i
C. | JURISDICTION .

‘Identify the statutory authority that allows the court to consider your claim(s): (check all that
apply)

x Title VII of the Civil Rights Act of 1964, as‘amiended, 42 U.S.C. §§ 2000e, et seq.
(employment discrimination on the basis of race, color, religion, sex, or national origin)

Americans with Disabilities Act, as amended, 42 U.S.C.- ‘$§ 12101, et seq. (employment
discrimination on the basis of a disability)

* Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621, et seq.
(employment discrimination on the basis of age)

‘Other: (please specify) +
Case 1:19-cv-03620-GPG Document 1’ Filed 12/20/19 USDC Colorado Page 30f11 °,

oe

D. STATEMENT OF CLAIM(S) . : ‘ 4
State clearly and concisely every claim that you are asserting in this‘action and the specific facts
that support each ‘claim. If additional space is needed to describe any claim or to assert.

additional claims, use extra paper to continue that claim or to assert the additional claim(s). , x
Please indicate that additional paper is attached and label the additional pages regarding the ,
statemeni of claims as “D. STATEMENT OF CLAIMS.” .

CLAIMONE: -(itle VII * Gerder Discrimy nation

The conduct complained of in this claim involves the following: (check all that.apply) 4
, __. failure to hire _X_ different terms and conditions of employment
____ failure to promote : ____ failure to accommodate disability
xX termination of employment x ‘retaliation

___ other: (please specify) _

*

Defendant’s conduct was discriminatory because it was based on the following: (check all that .

apply) =. ‘
race religion national origin ___ age
____ color 4 sex disability
Supporting facts:

®t Gr IN A protected clasS aS a woman. .
@ was qualified for +e position oF car rental Sales agent. | was hired on the Spot
due to an Iwimediate to Ri) +e overni git peStion and ‘lalready had car rental
experience. \ Was the Top employee. in .Costomer Service and satisfaction and have Copies
of Custemer SUNVES, FESPONES PrOVING Suc - :
Twas dened me Same opportunrhes aS men oct tre fecrtiay who worked my same: ShrFt
WoRen | wed inypred, L wod.dienied tne opportunity to ConMnue wor King in Q position oudsid
te handle We lot, whan Would Not require tne Woe of my hond , by manager Brian Hammonds
Causing me te lose hours - Male employee Corey Way Allowed to SIF Mm the parking lot
when KE did Not Feel Food and completed NO OTK WINE ON Tre Clock ,wNION was Opprbuer
by manager Brian Hammonds Please Keep WW mind WE Aenied me T'S opportunry ond
Wade. me Clock ovr and leave have witness AeStimony BY: C\ynidy Adams cover
employe who endured tre Same diseriminarion L did, and she is Loilling I> cuomit a
notarized Statement and )se testy ty tres? facts on ma benal-.
x wes geied oA and Werared ©. male employees Who Were Not reprimanded ev
Amer L complained AP MONAAUS Brian Hammonds Jeremy Buskirk and Sori s

Cotanzorne. - | |
: “kh Appinowat MPER ATIACHED
 

- Case 1:19-cv-0362 G ment &” Filed 12/20/19" USDC Colorado Page 4 of 11
D. SaFEMERT OF CRENRAS © g

Cain 1 Corhnutd -..
eo

8 While ony, femate coworkers and L Ws forced +o em irk |
Sa\eS Counter av all mes, managers Brian HaramondS* and ~eremy ; ron
allowed male employes to Srr OwrSid€e in CONS or Ploy video Gres On -
Neb Ohi x / Hulu in the manager S of ce, The female CrvPloyees, INClUamng My Self,
were leCe ab -tre Counter to help customers , often worthnowt Beng allowed 4D
take Q break - :

©.moncaers. Brian Hammonds and Jeremy GuSkirle aNower me ne
te lie to Customers to make SaleS, yet fired Female employ ee ie |
Very reason Wnese les resulted Wn) hiah / Sales and there tore nigh | bonus mane
Sar male EmoloyeeS , Cyncy Adams 1s Ning ‘te oteSt To Tis Gov Ne
male Emoloyees Corey, Seoaston and Ernest voou\d ANSDpPEAT TOT owes a d
reprimand Tom Marno.g Er S Brian Hammonds and Jeremy ‘Buskir & , and Y)
left wore without PormiSSion - | |

fl) men in the office ANAGAING Corer, Ernest FEOASHON Ona rene es
Brian thammonds and Jeremy Buseck Tok frequent prea : sn
Choe, Fer hours at a nme, Wer MYSELF Ond CTT Female wor : a
were reprimanded for ottémphng 4p take, OUF bred KS required by
lav. " Oo

\wreness : C\ndy Adams:

Weness.: Brittney VIAN KAT
1 Bor willing 40 KONG)" Br subi netanrees Statements
‘Cdse 1:19-cv-03620-GPG Dotument 1° Filed 12/20/19" USDC Colorado Page 5 of 11

cLam two: Tit\e Vil Retaliation

The conduct complained of in this claim involves the following: (check all that apply)

failure to hire xX ~ different terms and conditions of employment
failure to promote failure to accommodate disability . 4
K termination of employment - X retaliation .

\___ other: (please specify)

 

- Defendant’s conduct was discriminatory because it was based on the following: (check all that
apply) |

___age *

race *____ religion national origin

'  ____ color XK sex _ disability

. : Supporting facts: ; . ° .
\ complained te HK wn a Sormal Email on Feorua \4,2018: .
régacdina harrassment ANA nder disorimination atthe ‘Venver Airport"
locotinn where | was employed, Oo

J: On Febwacy 21, 2618, | wos pulled to monager <kremy Bustane's
oe , Who Was also. Qood Friénd of Brian tammonds pe manager L
Comp lained algout two ‘AY S POT and was asked to Submit
reasonanle Sus Picion dug 4eSt, Citta glazed EYES ANd O.
WOOD. Sel) OT MY} Shier February 20, 2018 wv 0. Wonran
NNO Md Not Hove Credential3 ‘In-tre employee bathroom.
3) Polio States FeaStHaale SUSPICION FSIS areto be done I an
‘pproved Faci ty ! coiecdion site. WHEN 1 atempted +e contact
me City manager Cnns Coatanzante, by phone 4 Fines my alls:
RENA Wnanswered and’ \ Was GS ked' To \2ave ne Property dor.
mMemoting do Vorvty 4ne ahimac] of ye perSon oroua it IN TD oo
SONAUCE hed, " 7 | .
ADD Moon, PAPER ATRCHED

‘
7 co “ . ~
D. SrOREMOy O3RZ0- einn’s 1 Filed 12/20/19 USDC Colorado Page 6 of 11

coo ee peel

Cian 2 Continued. bee

 

 

 

Ry HAR cited me leaving de property ad Grounds For termination
NHEN Manager Jeremy Buskir's Forced me of the property | for
B\ling he. City manaegr to yer 4, Ane teSh and Yerearened Mme
rn. Calling Ang Police if iL Aid pol \eave-

4) ale Emplouge Sesastian Peraza Was involved in a car accident

1G Company vehicle on. Company property and wOFt ablowedt 10 90
tna

iia AN -AnA take the. requireck drug, fest oF Gn Gpproved
Hon sviedhe nod Morning.

© Mulhple Mate employ ces ns Seasnan and tnes hove tchualy

Viawbly een ander fre influence ar not aSted to submit a ANG

Screen Weld ' was,

‘) TL offered +t take the drug Screen, bud only at GN Apypved

radi by jesieetion, sie and WAS deniéol the opportunity to do
56.

wriness’ Candy Od tam (420) 385- 4964

Drtness ° Britten | Walker (420) BIB-\VNAbw
t born ining ts Feotity and/or Submit nohariced salementS
Case 1:19-cv-03620-GPG Document1 Filed 12/20/19 USDC Colorado Page 7ofi1 ~

E. ADMINISTRATIVE PROCEDURES.

Did you-file a charge of discrimination against defendant(s) with the Equal Employment
Opportunity’'Commission or any other.federal or state agency? (check one)

x Yes (You must attach-a copy of the administrative charge to this complaint)

No

, Have you ‘received a notice of right to sue? (check one)
we ‘Yes (You niust attach’a copy of the notice of right to sue to this complaint)

No

F. REQUEST FOR RELIEF |

State the relief you are requesting or what you ‘want the court to do. If additional space is needed
to identify the relief you ‘are’requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “F. REQUEST
FOR RELIEF.”

* Reef of WWoxtimum allowed by lard.

a
i

G. | PLAINTIFF’S SIGNATURE “ '

I declare under penalty of perjury that | am the plaintiff in this action, that J have read this --
complaint, and that the information in’this complaint is true and corréct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621. ;

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly i increase the’ cost of litigation;
(2) is supported by existing law. or by a nonfrivolous argument for extending or modifying
existing law; (3):the factual contentions have evidentiary support or, if specifically so identified, -
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with’ the requirements of Rule 11.

 

December 20,20I9

(Date)
(Revised December 2017) ae
Case 1:19-cv-03620-GPG Document1 Filed 12/20/19 USDC Colorado Page 8 of 11 |

EEOC Ferm 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To:
‘This form Is effected by the Privacy Act of 1974. See enclosed Privacy Act CJ FEPA
Statement and other Information before compieting this form. [x] EEOC

 

Agency(ies) Charge No(s):

§41-2019-00027

 

Colorado Civil Rights Division
State or local Agency. # any

 

Name (indicate Mr, Ms., Mrs.J
Mrs. Jasmyn S. Alexander

 

Home Phone {/acl Area Code)
8

(302) 4

 

Street Address City, State and 2{P Code
7575 East Arkansas Ave, Apt 3-203, Denver, CO 80231

OCT 02 2018

   
 

and EEOC

 

Date of Birth

  

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Loc

Discriminated Against Ma or Others. {if more than two, list under PARTICULARS below.)

TTEOC DENVER PRELO OFFICE.

 

Name

ADVANTAGE / EZ CAR RENTAL

 

No Employees, Members

15 - 100

Phone No. (Include Area Code)

 

 

Street Address City, State and ZIP Cade

23790 East 78th Ave, Denver, co 80231

(800) 777-5500

 

Name

 

No Employees, Members

Phone No (include Area Code)

 

 

Street Address City, State and ZIP Code

 

DISCRIMINATION BASED ON (Check appropriate box(es).)

[J RACE LJ COLOR . [x] SEX [| RELIGION CT] NATIONAL ORIGIN -
[x] RETALIATION [J AGE L-] DISABILITY [] GENETIC INFORMATION

[J OTHER (Specify)

 

DATE(S) DISCRIMINATION TOOK PLACE
Ear ast

12-01-2017 02-23-2018

[J CONTINUING ACTION

Latest

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheel{(s)}

| began employment with the above-named employed in April 2017 and was last employed as a Sales

‘Associate.

in or around January 2018 | reported to Management and Human Resources that a manager was
treating female employees less favorably than the male employees on my shift. No corrective action
was taken. | reported similar disparate treatment again in or around early February 2018. On or about
February 19, 2018 | made another complaint to management and Human Resources regarding
disparate treatment based on sex. On or about February 21, 2018 | was wrongfully accused of

violating company policy and discharged.

| believe | was denied equal terms and conditions of employment and discharged based on my sex
(female) and in retaliation for engaging in protected activity in violation of Title Vil of the Civil Rights

‘Act of 1964, as amended.

 

 

I want this charge filed with both the EEOC and the State or tocal Agency, if any. | NOTARY ~ When necessary for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and [ will
cooperate fully with them in the processing af my charge in accordance with their

 

 

 

procedures. . ! swear or affirm that | have read the above charge and that itis true to
| declare under penalty of pequry that the above is true and correct. the bast of my knowledge, information and belief.
SIGNATURE CF COMPLAINANT

(month, day, yean

 

Oct 02, 2018
Daie farging Party Signature

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

 

 
Case 1:19-cv-03620-GPG Document1 Filed 12/20/19 USDC Colorado Page 9 of 11

 

EEOC Form 161 (1/08)
U.S. EQual EMPLOYMENT OPPORTUNITY COMMISSION
DISMISSAL AND NoTICE OF RIGHTS
To: Jasmyn S. Alexander From: Denver Field Office
7575 East Arkansas Ave 303 East 17th Avenue

Denver, CO 80234 Denver, CO 80203

r1 On behalf of person(s) ayyrieved whose identity: ts
CONFIDENTIAL ¢29 CFR § 1601.7{a))

EEOC Charge No. EEOC Representative Telephone No.
Philip Gross,
541-2019-00027 Supervisory Investigator (303) 866-1318

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:

The facts alleged in the charge {ail to state a claim under any of the statutes enforced by the EEOC.

Your allegatlons did not involve a disability as defined by the Americans with Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

your charge was not timely filed with EEOC; in other words, you waited too lang after the date(s) of the alleged discrimination to file your
The EEOC issues the fallowing determination: Sased upon its investigation, the EEOC is unable to conclude that the information

obtained establishes violations of the statutes. This does not certify that the respondent Is in compliance with the statules. No finding is
made as to anv ather issues that miaht he constnied as havinn hean raised bv this charae

The EEOC has adopted the findings of the stale or local fair employment practices agency that investigated this charge

EK) OOOO

OO

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
{See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will
send you. You may fite a lawsuit against the respondent(s) under federal law based on this charge in federal or state
court. Your lawsuit must be filed WITHIN 90 DAYS from your receipt of this Notice; or your right to sue based on
this charge will be lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of
the alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2
years (3 years) before you file suit may not be collectible.

September 30,2019

Enclosure¢s) (Date Mailed)

   

cc ADVANTAGE : CZ CAR RENTAL
Case 1:19-cv-03620-GPG Document1 Filed 12/20/19 USDC Colorado Page 10 of 11

Enclosure with EEOC Form 161 (11/09)
INFORMATION RELATED TO FILING SUIT UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or Stote court under Federal law. If you also plan to sue claiming violations of State
law, please be aware that time limits and other provisions of State law may be shorter or more limited than those described below.)

PRIVATE SUIT RIGHTS --

Title VB of the Civil Rights Act, the Americans with Disabllities Act (ADA), the Genetic Information Nondiscrimination Act
(GINA), or the Age Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within 90 days of the

_ date you receive this Notice. Therefore, you should keep a record of this date, Once this 90- day period is over, your right to sue
based on the charge referred to in this Notice will be lost. If you intend to consult an attorney, you should do so promptly. Give your
attorney a copy of this Notice, and its envelope, and tell him or her the date you received it. Furthermore, in order to avoid any
question that you did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
mailed ta you (as indicated where the Notice is signed) or the date of the postmark, if later. Your lawsuit may be filed in U.S. District
Court or a State court of competent jurisdiction. (Usually, the appropriate State court is the general civil trial court.) Whether you file
in Federal or State court is a matter for you to decide after talking to your attorney. Filing this Notice is not enough. You must file a
“complaint” that contains a short statement of the facts of your case which shows that you are entitled to relief. Your suit may
include any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged
in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some cases can be
brought where relevant employment records are kept, where the employment would have been, or where the respondent has its
main office. If you have simple questions, you usually can get answers from the office of the clerk of the court where you are
bringing suit, but do not expect that office to write your complaint or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back pay due for
violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For example, if you were
underpaid under the EPA for wark performed from 7/1/08 to 12/1/08, you should file suit before 7/1/10 -- not 12/1/10 -- in order to
recover unpaid wages due for July 2008. This time limit for filing an EPA suit is separate from the 90-day filing period under Title Vil,
the ADA, GINA or the ADEA referred to above. Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in
addition to suing on the EPA claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery
period

ATTORNEY REPRESENTATION -- Title VU, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U S. District Court having jurisdiction in your case
may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be made to the U.S. District Court
in the form and manner it requires (you should be prepared to explain in detail your efforts to retain an attomey). Requests should

be made well before the end of the 90-day period mentioned above, because such requests do not relieve you of the requirement

to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any questions
about your legal rights, including advice on which U.S. District Court can hear your case. If you need to inspect or abtain a copy of
information in EEOC’s file on the charge, please request it promptly in writing and provide your charge number (as shown on your
Notice), While EEOC destroys charge files after a certain time, all charge files are kept for at least 6 months after our last action on
the case. Therefore, if you file suit and want to review the charge file, please make your review request within 6 months of this
Notice. (Before filing suit, any request should be made within the next 90 days )

IF VOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,
 

Case 1:19-cv-03620-GPG Document1 Filed 12/20/19 USDC Colorado Page 11bdf11 °'

a

JS 44 (Rey 06/17) District of Colorado Form . CIVIL COVER SHEET

The JS 44 c1vil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, 1s required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM),

.’ 1 @) PLAINTIFFS Jasmyn A\exander DEFENDA’ NTS Advantage OPCO, ee

t ' . . . ,
‘ (b) County of Residence of First Listed Plaintiff Acapoloe County County of Residence of First Listed Defendant
. . (EXCEPT IN U.S PLAINTIFF CASES) / { (IN U.S. PLAINTIFF CASES ONLY)

NOTE , INLAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, THE TRACT OF LAND INVOLVED ‘
4 . ‘
(c) Attomeys (Firm Name, Address, and Telephone Number) Attomeys (7fKnown)
‘ ‘m ‘
‘ Il. BASIS OF JURISDICTION (Place an “X” m One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”’ in One Box for Plamuf f
(For Drversity Cases Only) * and One Box for Defendant)
0 1 U.S Government , Federal Question ’ PTF DEF : ' PTF DEF
Plaintiff (U.S Government Not a Party) Citizen of This State ‘1 * 1 Incorporated or Principal Place "4 "4
. . ; of Business In This State :
% 4
O 2 US Govemment ** 4 Diversity - Citizen of Another State "2 ‘2 Incorporated and Principal Place.’ 5 "Su,
Defendant t- (Indicate Cinzenship of Parnes i Item ID) . of Business In Another State
‘ “ . a he
+ . Citizen or Subject of a * 3 " 3 Foreign Nation ’ 6 6
Foreign Country ‘ .
TV. NATURE OF SUIT (Place an “x” m One Box Only) . oo % Click here for Nature of Suit Code Descriptions.
Le CONTRACT z . TORTS s]_ FORFEITURE/PENALTY _. ‘BANKRUPTCY ! OTHER STATUTES }
0 110insurance . ‘PERSONAL INJURY -PERSONALINJURY [0 625 Drug Related Sezure > 422 Appeal 28 USC 158 * O 375FalseClams Act
¢ 0 120 Manne * 310 Airplane O 365 Personal Inyury - of Property 21 USC 881 [’ 423 Withdrawal * 376 Qu Tam (31 USC
O 130Miller Act + > 315 Amplane Product . Product Liability 0 690 Other ' 28 USC 157 372%a))
(1 140 Negotiable Instrument Liability O 367 Health Care/ . . 0 400 State Reapportonment
(1 150 Recovery ofOverpayment |' 320 Assault, Libel & Pharmaceutcal : Pp s]0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act ’ 330 Federal Employers’ Product Liability _ [0 830 Patent 0° 450 Commerce
O 152 Recovery of Defaulted * Liability 0 368 Asbestos Personal . , | 835 Patent - Abbreviated (1 460 Deportation
Student Loans |’ 340 Manne Inyury Product ‘ New Drug Applicaton 0 470 Racketeer Influenced and
(Excludes Veterans) * 345 Manne Product , Liability | . « .  |0 840 Trademark : Cormupt Organizations
a (1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIALSECURITY {0 480 Consumer Credit
of Veteran’s Benefits * 350 Motor Vehicle 0 370 Other Fraud 0 710 Fair Labor Standards * 861 HIA (1395ff) 0 490 Cable/Sat TV
0 160 Stockholders’ Surts "355 Motor Vehicle 0 37] Truthin Lending Act ~ 0° 862 Black Lung (923) 0 850 Securities/Commodites/
6 190 Other Contract : Product Liability f 380 Other Personal 0 720 Labor/Management * 863 DIWC/DIWW (405(g)) » Exchange
0 195 Contract Product Liability |' 360 Other Personal ‘ Property Damage , Relations ‘ 0 864 SSID Title XVI ~ 10 890 Other Statutory Actions
0 196 Franchise a Injury f 385 Property Damage 1 740 Ratlway Labor Act * 865 RSI (405(g)) O 891 Agncultural Acts
"362 Personal Injury - Product Liability " 75] Family and Medical | 0 893 Environmental Matters . \
_f, _ Medical Malpractice , w “Leave Act . O' 895 Freedom of Information .
1 REAL PROPERTY -CIVIL RIGHTS | PRISONER PETITIONS -]1 790 Other Labor Litigation ) .FEDERALTAXSUITS =: _ Act : .
‘ G 210 Land Condemnation 440 Other Civil Rights . ’Habeas Corpus: 0 791 Employee Retrement O 870 Taxes(US Plannff , 0 896 Arbitration
0 220 Foreclosure \} 0, 441 Voting 0 463 Ahlen Detainee Income Secunty Act or Defendant) ‘| 899 Administrative Procedure
f 230 Rent Lease & Ejectment Th 442 Employment O 510 Motons to Vacate : a 0 871 IRS—Thurd Party Act/Review or Appeal of
O 240 Torts to Land O 443 Housing/ ’ Sentence . 26 USC 7609 Agency Decision
O 245 Tort Product Liability > Accommodations 0 530 General . _.. O 950 Constitutionality of
+ 1 290 All Other Real Property 0 445 Amer w/Disabilities - | (0 535 Death Penalty IMMIGRA FION : ° State Statutes
my . Employment , Other: 0 462 Naturalization Application .
“ 01°446 Amer w/Disabilittes - | 540 Mandamus & Other | 465 Other Immigration .
Other . 0 550 Civil Rights Actions .
0 448 Education 0 555 Pnson Condition
O 560 Civil Detamee - . 1
Conditions of ,
. . . Confinement
V. ORIGIN (Place an “X"" in One Box Only) .
. Onginal O 2 Removed from O 3  Remanded from 0 4 Reinstatedor ' 5 Transferred from © 6 Multidistrict O 8 Multidistrict
q Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
. > . (specify) Transfer Durect File
Cite the U S Crvil Statute under which you are filing Wo not cite jurisdictional statutes unless diversity) TT Ay e V | |
etheUS Co : He.
VI. CAUSE'OF ACTION : *
, : Bnef description of cause [ap Docket
" VIL. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION 4 DEMAND $ CHECK YES only if demanded m complaint
COMPLAINT: UNDER RULE 23, F.R Cv P. JURY DEMAND: Ye "No
VIII. RELATED CASE(S) - a - ™~
(See instrucnons)
. IF ANY + JUDGE 2 hon DOCKETNUMBER . :
' DATE 5 SIGNATURE OF ATTORNEY OERECORD " .
. lQ-20-|4_ JOM OL , os
FOR OFFICE USEONLY S .

RECEIPT # ‘ AMOUNT APPLYING IFP JUDGE MAG JUDGE
